internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-119986-98 date date legend taxpayer association year a date union x y dear this is in response to your authorized representative’s letter dated date and supplemental submissions requesting rulings concerning the general death_benefit and accidental death and dismemberment coverage provided by taxpayer facts taxpayer represents that it is a collectively bargained multiemployer health and welfare fund exempt from federal taxation under sec_501 and c of the internal_revenue_code and a welfare_benefit_plan that is subject_to the employee_retirement_income_security_act_of_1974 erisa as amended u s c sec_1001 et seq plr-119986-98 taxpayer is sponsored by union and association an association of some of the employers who contribute to taxpayer pursuant to the applicable collective bargaining agreement as of date there were x employers employers that made contributions to taxpayer on behalf of y eligible participants taxpayer is governed by a board_of trustees trustees consisting of an equal number of representatives from union and the employers pursuant to a written plan of benefits and written amendments thereto plan fiduciary duties are imposed on the trustees by erisa the plan confers broad powers on the trustees they are given the power to construe and interpret the provisions of the plan and their decisions are binding on all persons dealing with the plan or claiming a benefit from the plan the plan however also provides if any decision of the trustees or those acting on behalf of the trustees is appealed or questioned in any judicial process including arbitration it is the intention of the parties to this trust that such decision is to be upheld unless it is judicially determined to be arbitrary and capricious the plan also reserves to the trustees the right in their sole discretion to establish amend_or_terminate the amount eligibility requirements or conditions with respect to any benefits amend any provision of the plan prospectively or retroactively and terminate or merge the taxpayer taxpayer provides health dental vision and disability benefits to eligible participants and their dependents taxpayer also provides general death_benefits and accidental death and dismemberment coverage this coverage is provided to eligible 1see u s c a which requires fiduciaries to discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the plan under a prudent_man_standard for the conduct of a like enterprise and by diversifying investments so as to minimize the risk of large losses unless under the circumstances it is clearly prudent not to do so u s c l provides for the imposition by the secretary of labor of civil penalties on fiduciaries for the violation of their fiduciary duties u s c a b provides that a plan participant or beneficiary may bring a civil_action to recover benefits due under the terms of the plan or to enforce his or her rights under the terms of the plan u s c a provides that a plan participant or beneficiary may obtain equitable relief in such a civil_action 3the term dependents as used in the text generally includes spouses of participants of taxpayer plr-119986-98 participants but not to their dependents the coverage is provided to actively employed participants without regard to years_of_service or other conditions retirees are in general eligible for plan benefits including the general death_benefit if they retired at age or older worked at least years under an applicable collective bargaining agreement and are receiving benefits from union’s pension fund retirees are not eligible for accidental death and dismemberment coverage the plan provides that taxpayer will pay benefits as provided in the plan only to the extent that taxpayer’s assets are sufficient in the event of plan termination neither the plan nor the enabling trust agreement under which the plan is created provides for the return of any of taxpayer’s assets to the employers or the participants any remaining assets are to be used to pay out claims for eligible_plan benefits and to pay administrative expenses for so long a period of time as assets remain upon the death of an eligible_participant a general death_benefit in the amount of dollar_figure is paid_by taxpayer to the designated_beneficiary or beneficiaries of the participant in the case of an actively employed eligible_employee taxpayer will pay an additional dollar_figure to the designated_beneficiary or beneficiaries if the death occurred as a result of an accident the maximum dismemberment benefit is also dollar_figure the benefits paid_by taxpayer to eligible participants and their dependents are entirely self-funded by the employers as a result of their contributions to a pooled trust fund which are invested to generate further benefits in other words taxpayer does not purchase insurance from commercial insurance_companies to fund its benefits the employers contribute a negotiated amount to taxpayer for each hour that an employee is paid wages taxpayer represents that a professional consultant’s annual projection of its income and expenses is used by the trustees as an important factor in determining whether the employers need to increase the contribution rate for funding taxpayer’s benefits taxpayer represents that the plan’s reserving to the trustees the right to terminate or retroactively amend the plan does not alter the taxpayer’s liability to pay a death_benefit when death has occurred prior to termination or amendment taxpayer represents that this reservation of rights to the trustees has never been exercised to deprive a beneficiary of an earned death_benefit taxpayer represents that an eligible 4citing 489_us_101 taxpayer represents that the language in the plan reserving broad rights in the trustees has the function of measuring the decisions of the trustees in an action under u s c a b by an arbitrary and capricious standard instead of subjecting them to de novo review by the court in firestone the court held that the de novo standard of review was proper in an action under u s c a b unless the benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility for benefits or to construe the provisions of the plan u s pincite plr-119986-98 participant’s death determines taxpayer’s obligation to pay death_benefits as mandated by the plan that it has always had ample funds on hand to pay such benefits and that such benefits have always been paid to the beneficiaries of eligible participants as stated above taxpayer represents that it is a welfare_benefit_plan that is governed by erisa taxpayer represents that the doctrine_of federal preemption applies so that erisa preempts state insurance laws that might otherwise apply to regulate the provision of death_benefits by taxpayer or taxpayer’s operation within the state’s jurisdiction taxpayer further represents that no state has attempted to regulate it in any fashion other than that which is permitted by erisa and that it makes no filings with any state with regard to plan participants and the employers other than for income_tax compliance purposes requested ruling sec_1 whether amounts received as death_benefit payments from taxpayer are amounts received under a life_insurance_contract that are excludable from gross_income under sec_101 whether contributions to taxpayer that fund the death_benefits provided to the beneficiaries of eligible participants of taxpayer are includable in the gross_income of the participants 5taxpayer represents that beginning approximately in year a it stopped funding its benefits through commercial insurance policies and began to self-fund taxpayer further represents that its general death_benefit has been at the current dollar_figure level for at least the last six years 6in support of this representation taxpayer cites the portions of u s c discussed in this footnote u s c a erisa’s preemption clause generally provides that the provisions of erisa supersede state laws insofar as they relate to any employee_benefit_plan u s c b a erisa’s savings_clause provides that except as provided in u s c b b erisa’s deemer clause erisa is not to be construed to exempt or relieve any person from any state law regulating insurance u s c b b however provides neither an employee_benefit_plan other than a plan established primarily for the purpose of providing death_benefits nor any trust established under such a plan shall be deemed to be an insurance_company or other insurer or to be engaged in the business of insurance for purposes of any law of any state purporting to regulate insurance_companies or insurance contracts plr-119986-98 law and analysis sec_1_501_c_9_-6 of the income_tax regulations provides that cash and noncash benefits realized by a person on account of the activities of an organization described in sec_501 of the code shall be included in gross_income to the extent provided in the code including but not limited to sec_61 sec_72 sec_101 sec_104 and sec_105 of the code and the regulations thereunder sec_101 of the code provides generally that gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured for purposes of the entire code the term life_insurance_contract is defined in sec_7702 as any contract which is a life_insurance_contract under the applicable law but only if such contract -- meets the cash_value_accumulation_test of sec_7702 or a meets the guideline premium requirements of sec_7702 and b falls within the cash_value corridor of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of such contract may not at any time exceed the net_single_premium that would have to be paid at such time to fund future_benefits under the contract sec_79 of the code provides in general that the cost of group-term_life_insurance provided under a policy or policies carried directly or indirectly by an employer or employers is included in the gross_income of the employee but only to the extent that the cost exceeds the sum of the cost of dollar_figure of such insurance and the amount if any paid_by the employee toward the purchase of such insurance sec_79 provides that for purposes of sec_79 the term employee includes a former employee sec_1_79-0 of the regulations provides that a policy of life_insurance is carried directly or indirectly by an employer if the employer pays any part of the cost of the life_insurance directly or through another person sec_1_79-1 of the regulations provides that in order to qualify as group- term life_insurance under sec_79 of the code the insurance must provide a general death_benefit that is excludable from gross_income under sec_101 sec_1_79-3 of the regulations provides that to determine the amount plr-119986-98 includible in an employee’s gross_income the proceeds payable upon the death of the employee under each policy of group-term_life_insurance provided directly or indirectly by an employer or employers must be aggregated sec_6052 of the code provides that for purposes of the employer reporting requirements under sec_6052 the extent to which the cost of group-term_life_insurance is includible in the employee’s gross_income under sec_79 shall be determined as if the employer were the only employer paying such employee remuneration in the form of such insurance sec_106 of the code provides that except as otherwise provided in sec_106 the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1 a of the regulations provides that in general an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness sec_1 g of the regulations provides that the term personal injury means an externally caused sudden hurt or damage to the body brought about by an identifiable_event sec_1_79-1 of the regulations states see sec_106 and sec_1_106-1 for rules relating to certain insurance that does not provide general death_benefits such as travel insurance or accident_and_health_insurance including amounts payable under a double indemnity clause or rider requested ruling taxpayer’s death_benefit payments are paid under a life_insurance_contract as defined in sec_7702 if they are paid under a contract which is a life_insurance_contract under the applicable law that meets the cash_value_accumulation_test of sec_7702 to satisfy this requirement there must be a contract the contract must be a life_insurance_contract under the applicable law and the contract must satisfy the cash_value_accumulation_test the death_benefits paid_by taxpayer are paid under a contract the plan which resulted from the collective bargaining agreement between the union and the employers is the contract in question erisa in u s c a provides plan participants and their beneficiaries with a civil_action to enforce their contractual rights under the plan the plan which is the contract here satisfies the cash_value_accumulation_test of sec_7702 because it has no cash_surrender_value neither the general death_benefit coverage nor the accidental death coverage give the employers or taxpayer’s participants the right to receive during their lives cash benefits on demand in addition plr-119986-98 to the health and welfare benefits provided by the plan there remains the question of whether the taxpayers’s death_benefits coverage is a life_insurance_contract under the applicable law the conference committee report accompanying the addition of sec_7702 to the code by the tax_reform_act_of_1984 provides that a life_insurance_contract is defined as any contract which is a life_insurance_contract under the applicable state or foreign law h_r conf_rep no 98th cong 2d sess vol c b the legislative_history of sec_7702 indicates that the chief purpose of the applicable law requirement was to distinguish annuity_contracts from life_insurance contracts see h_r rep no part 98th cong 2d sess senate committee on finance deficit_reduction_act_of_1984 -- explanation of provisions approved by the committee on date 98th cong 2d sess ordinarily domestic insurance contracts are subject_to state regulation see u s c sec_1012 mccarran-ferguson act accordingly the applicable law with regard to domestic insurance contracts is usually state law however taxpayer represents that under erisa state insurance laws are preempted with regard to its insurance_business based on this representation we conclude that the appropriate applicable law for purposes of determining whether taxpayer's death_benefit coverage is a life_insurance_contract under sec_7702 is federal_law we do not consider this result to be precluded by the legislative_history of sec_7702 the conference committee's reference to state or foreign law provides guidance in the vast majority of cases where there is an applicable state or foreign law here under taxpayer's representation the laws of the states are preempted by erisa from applying to taxpayer's death_benefits coverage and thus cannot be the applicable law for purposes of sec_7702 moreover no foreign law has any conceivable nexus to taxpayer's death_benefits coverage also the text of sec_7702 does not preclude the use of federal_law as the applicable law having determined that federal_law is the applicable law for purposes of sec_7702 the question remains what is the federal_law defining the term life_insurance_contract erisa does not contain a definition of the term life_insurance_contract sec_1_501_c_9_-6 of the regulations provides in substance that benefits paid_by an organization exempt under sec_501 are not to be given special treatment or characterization because they are paid_by such an organization in particular no indication is provided as to whether death_benefits provided by such organizations u s c sec_1012 provides the business of insurance and every person engaged therein shall be subject_to the laws of the several states which relate to the regulation or taxation of such business plr-119986-98 constitute payments under a life_insurance_contract sec_7702 defines the term life_insurance_contract but is not of much use in this case because instead of categorically stating what constitutes a life_insurance_contract it refers to applicable law sec_1035 defines a contract of life_insurance but this definition is expressly stated to be for purposes of sec_1035 taxpayer has not called to our attention any other general federal statutory provision defining the term life_insurance_contract and none has been found through our own research given the absence of federal statutory law federal case law defining the term life_insurance_contract is dispositive prior to the enactment of sec_7702 except for sec_1035 the definition of a life_insurance_contract for purposes of federal tax law was determined only under case law see h_r conf_rep no pincite vol c b pincite the baseline definition of a life_insurance_contract under federal_law is an agreement to pay a certain sum of money upon the death of the insured in consideration of the payment of premiums 128_us_195 801_f2d_984 7th cir cert_denied 480_us_945 federal tax cases have held life_insurance contracts to exist in situations where there is not a standard commercial life_insurance_contract between the insured and the insurer see 401_f2d_464 5th cir 183_f2d_288 2d cir cert_denied sub nom 340_us_853 32_tc_515 acq in relevant part 1960_2_cb_6 conversely the landmark case of 312_us_531 established the principle that a contract in the form of a standard commercial life_insurance_contract is not treated as a life_insurance_contract for purposes of federal_law unless it provides for risk-shifting and risk-distributing in le gierse the decedent an otherwise uninsurable elderly woman was issued a life_insurance_contract by an insurance_company only because she simultaneously see 353_us_448 in which the court held that federal case law determines issues arising under sec_301 of the labor management relations act of that are not expressly resolved by that statute see also 318_us_363 a case involving commercial paper issued by the united_states the court held that the rights and duties of the united_states concerning commercial paper issued by the united_states are governed by federal not local law id pincite the court stated in absence of an applicable act of congress it is for the federal courts to fashion the governing rule_of law according to their own standards id pincite the present case like textile workers union and clearfield trust co presents a question of federal_law therefore resort to federal case law is appropriate in the absence of federal statutory law plr-119986-98 purchased a lifetime annuity from the same company the issue in le gierse was whether proceeds from the life_insurance_contract were amounts receivable as insurance under the applicable federal estate_tax law the court held that while the life_insurance_contract contained all the usual provisions it lacked an essential element of insurance we think the fair import of the estate_tax provision is that the amounts must be received as the result of a transaction which involved an actual insurance risk at the time the transaction was executed historically and commonly insurance involves risk-shifting and risk-distributing that life_insurance is desirable from an economic and social standpoint as a device to shift and distribute risk of loss from premature death is unquestionable that these elements of risk-shifting and risk-distributing are essential to a life_insurance_contract is agreed by courts and commentators u s pincite the court held that the life_insurance_contract lacked insurance risk because the annuity_contract neutralized the insurance risk that the insurer had with respect to the life_insurance_policy the basic concept set forth in le gierse has more recently received articulation by the seventh circuit in barnes risk shifting is transferring the risk of loss caused by premature death from the insured and his or her beneficiaries to the insurer risk_distribution is spreading the risk of this economic loss among the participants in the insurance program f 2d pincite see also odom f 2d pincite treganowan f 2d pincite in odom the state of georgia established a program to provide death_benefits to designated beneficiaries of certain state employees under this program amounts were deducted from the pay of participating employees and paid to the survivors’ benefit fund sbf these amounts were matched by the state the amounts that were deducted from the pay of the participants and matched by the state were determined actuarially the amounts payable to sbf beneficiaries were not funded or reinsured by any independent insurance_company at the time of his death the taxpayer's spouse in odom was one of approximately big_number participants in the sbf the sbf was administered by the board_of trustees of the employees retirement_system georgia board the georgia board was characterized by the court as independent and accountable to the people as a public body the georgia board’s investment of the sbf funds was restricted by the standards applicable to georgia life_insurance_companies the georgia board had the right to suspend the sbf program for one year and unless the program was revived by the georgia board within that year the program would terminate termination could not be limited to any plr-119986-98 subgroup of state employees moreover state law provided that termination of the sbf could not prejudice any survivors benefits pending in the case of a deceased participant the court stated that the death of a covered_employee gave the designated_beneficiary both a vested claim and a right to sue in an open forum the fifth circuit in odom held that the death_benefits received by the taxpayer from the sbf were amounts received under a life_insurance_contract excludable from gross_income under sec_101 the court found that the risk-shifting and risk-distributing requirements for insurance were met by paying a small percentage of his salary the taxpayer's spouse had to the extent of the prescribed benefits effectively shifted the economic risk that could arise from his untimely death from his survivors to the sbf further the court found that the risk-distributing requirement was met because the risk of an employee's death was spread among big_number participating employees and the state moreover the court found that the plan was actuarially sound the actuarial expert's testimony was uncontradicted that on accepted actuarial principles the size and composition of the group and relevant expectancy and investment factors the benefits prescribed could be discharged by the survivors' benefit fund f 2d pincite the court in odom addressed a government argument that drew an analogy between the sbf program and a self-insurance program set up by a private employer the self-insured private employer plan would require the employer to set_aside either wholly from employer contributions or from a mix of employer and employee contributions in a separate_account but still under employer control an amount of money to adequately fund the specified death_benefits for all covered employees also the private plan would expressly reserve to the employer the right to terminate the plan or the right not to pay individual death_benefit claims as due the court distinguished the sbf from the hypothetical private employer death_benefit plan stating that the 9compare 323_fsupp_858 s d w va in which one ground for the court’s holding that payments received by plaintiff from the west virginia judges’ retirement fund by virtue of her being the widow of a deceased judge were not excludable under sec_101 was the patent lack of actuarial soundness of the fund compare also edgar v commissioner tcmemo_1979_524 in which death_benefits paid_by the teacher retirement_system of texas were held not to be life_insurance_proceeds excludable from gross_income under sec_101 the tax_court distinguished odom inter alia on the basis that there was no evidence in edgar that the teacher retirement_system was actuarially sound the court in commenting on the government argument stated the argument is a good one - good in the sense of an appealing one - for if that a plan with the features of the private self-insured plan described in the text is all the georgia plan afforded we would hasten to allay the government’s fears that sec_101 could work plr-119986-98 georgia board’s rights regarding suspension and termination of the sbf program had not been exercised nor was there the slightest indication that they would be f 2d pincite moreover the court stated that in the sbf program the death of a covered_employee served to vest the survivors’ benefits in the designated_beneficiary the court also noted other features of the sbf system that served to eliminate uncertainty concerning the payment of the death_benefits including the public accountability of the georgia board restrictions on the georgia board’s investment of sbf funds and state laws requiring state employer-agencies to pay the employer’s share and remit the employee’s share of contributions to the sbf the court in odom concluded thus this arrangement not only satisfies risk-shifting risk-distributing it does so in a binding enforceable way with death irretrievably liquidating a determinable obligation which can be paid in fact through ample funds collected segregated invested and husbanded under severe restrictions which assure both availability and sufficiency of the funds to discharge the obligation if that does not satisfy every element of a life_insurance_contract we are at a loss to identify the defect f 2d pincite upon the death of an eligible_participant taxpayer is required to pay dollar_figure dollar_figure if death was accidental to the designated_beneficiary or beneficiaries as in odom to the extent of the prescribed benefits the eligible participants have effectively shifted the economic risk that could arise from their untimely death from their designated beneficiaries to taxpayer there were y eligible participants on date this number is clearly sufficient to meet the requisite test for risk_distribution see odom treganowan participants estate of moyer participants in view of the fiduciary obligations that erisa imposes on the trustees and taxpayer’s representations concerning the sufficiency of its funding and the event of death determining taxpayer’s liability to pay the death_benefits specified in the plan we conclude with one exception that as in odom t his arrangement not only satisfies risk-shifting risk-distributing it does so in a binding enforceable way with death irretrievably liquidating a determinable obligation which can be paid in fact through ample funds collected segregated invested and husbanded under severe restrictions which assure so well and cheaply especially for insiders in closely held businesses f 2d pincite plr-119986-98 both availability and sufficiency of the funds to discharge the obligation f 2d pincite the exception referred to is that taxpayer’s death_benefits are paid from taxpayer’s general account rather than from a particular fund like the sbf that is only used to pay death_benefits under taxpayer‘s representation that it has ample funds to pay plan benefits this difference with odom should not affect the result see generally 353_us_81 holding that a contract between an employer and its employees constituted health insurance within the meaning of sec_22 of the code the supreme court stated in haynes that t here is no necessity for a definite fund set_aside to meet the insurer’s obligations u s pincite another difference between this case and odom is that taxpayer’s participants are not required to make cash contributions for the funding of their death_benefits all of the cash contributions are made by the employers however the funding of plan benefits including death_benefits is attributable to the rendering of services by the employees the lack of premium payments in cash by the employees in haynes did not prevent the court from holding that the arrangement in that case was insurance it does not prevent us from so holding either also in odom employer and employee contributions were determined on the basis of an actuarial computation in this case taxpayer represents that a professional consultant’s annual projection of its income and expenses is used by the trustees as an important factor in determining whether the employers need to increase the contribution rate for funding taxpayer’s benefits this variation from the facts of odom does not alter our conclusion that taxpayer’s benefits are paid under a life_insurance_contract see treganowan estate of moyer involving stock exchange gratuity funds that made death_benefit payments to beneficiaries of their members each of the two funds was funded by a fixed initiation fee and assessments upon a member’s death in both cases the beneficiaries were held to have received amounts under life_insurance contracts in summary taxpayer’s death_benefits payments are made under a life_insurance_contract as that term is defined in sec_7702 based upon taxpayer's representation that erisa preempts state insurance laws that might otherwise apply to regulate the provision of death_benefits by taxpayer or taxpayer’s operation within the state’s jurisdiction we have concluded that federal_law is the applicable law for purposes of sec_7702 the source of federal_law in this case is federal common_law under the criteria set forth in federal common_law taxpayer's death_benefits coverage constitutes a life_insurance_contract also the contract providing taxpayer's death_benefits coverage satisfies the cash_value_accumulation_test of sec_7702 because the contract has no cash_surrender_value thus both the general death_benefit and the accidental death_benefit are amounts received under a life_insurance_contract by reason of the death of the insured plr-119986-98 excludable from gross_income under sec_101 requested ruling first the accidental death_benefit coverage provided by taxpayer does not qualify as group-term_life_insurance under sec_79 see sec_1_79-1 of the regulations second because the employers make contributions to taxpayer that are used to pay the cost of the death_benefits coverage the coverage is carried directly or indirectly by the employers for purposes of sec_79 third we have concluded that taxpayer’s dollar_figure general death_benefit is provided under a life_insurance_contract as defined in sec_7702 and accordingly it is excludable from the designated beneficiary’s gross_income under sec_101 thus taxpayer’s general death_benefit coverage is subject_to the rules of sec_79 under sec_79 the cost of up to dollar_figure of group-term_life_insurance carried directly or indirectly by an employer or employers on an employee’s life is excludable from the employee’s gross_income therefore each eligible_participant must aggregate all group-term coverage provided by his or her employers including that provided by taxpayer to determine whether any amounts are includible in gross_income the regulations under sec_79 of the code anticipate that death_benefits may be paid under accident_and_health_insurance and unless the accident_and_health_insurance provides a general death_benefit the cost of such insurance is subject_to sec_106 of the code taxpayer’s accidental death and dismemberment benefit does not provide a general death_benefit accordingly amounts contributed to taxpayer by the employers to provide accidental death and dismemberment coverage are excludable from the gross incomes of actively employed eligible participants under sec_106 conclusion sec_1 amounts received as death_benefit payments both general and accidental from taxpayer are amounts received under a life_insurance_contract that are excludable from gross_income under sec_101 taxpayer’s general death_benefit coverage is subject_to the rules of sec_79 under sec_79 the cost of up to dollar_figure of group-term_life_insurance carried directly or indirectly by an employer or employers on an employee’s life is excludable from the employee’s gross_income therefore each eligible_participant must aggregate all group-term coverage provided by his or her employers including that provided by taxpayer to determine whether any amounts are includible in gross_income taxpayer’s accidental death coverage is not subject_to the rules of sec_79 amounts contributed to taxpayer by the employers to provide accidental death and dismemberment coverage are excludable from the gross incomes of actively plr-119986-98 employed eligible participants under sec_106 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning the legal correctness of taxpayer’s representations including taxpayer’s obligations under the plan and the application of the federal doctrine_of preemption the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax return to which it is relevant financial institutions and products assistant chief_counsel sincerely by signed by mark s smith mark s smith chief branch
